UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2011 Item 1. Reports to Stockholders. Semi-Annual Report Convergence Core Plus Fund May 31, 2011 Investment Adviser Convergence Investment Partners, LLC 4200 West 115th Street Suite 100 Leawood, Kansas 66211 Phone: 877-677-9414 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 SCHEDULE OF SECURITIES SOLD SHORT 17 STATEMENT OF ASSETS AND LIABILITIES 19 STATEMENT OF OPERATIONS 20 STATEMENT OF CHANGES IN NET ASSETS 21 STATEMENT OF CASH FLOWS 22 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 24 NOTICE OF PRIVACY POLICY & PRACTICES 31 ADDITIONAL INFORMATION 32 Dear Shareholder: We are pleased to provide to you the semi-annual report of the Convergence Core Plus Fund (the “Fund”) for the period ended May 31 2011. With the Fund’s inception on December 29, 2009, we have now completed nearly one and one half years; and we are pleased to report that it has been a very good period for your Fund, both on an absolute and relative basis. Performance Your Fund was up cumulatively 36.30% for the first 15 months of its existence versus the Russell 3000 Index (the “Russell 3000”) at 25.34%. Since the beginning of the calendar year through May 31 2011, the Fund was up 12.86% versus the Russell 3000 at 8.30%. Performance for the Fund versus the market was driven by both our dynamic investment model, and the broader mandate afforded the Fund through the ability to sell short. For the one-year and annualized since inception (12/29/09) periods ending May 31 2011, the Fund returned 31.82% and 24.38%, respectively, versus 27.04% and 17.25% for the Russell 3000.The Fund’s Institutional Class Gross and Net Expense Ratios (as of the prospectus dated 3/30/11) are 2.62% and 1.50%*. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-677-9414. Our proprietary dynamic model seeks to incorporate the best attributes of both quantitative methods with traditional fundamental management. Quant strategies have the advantage of being able to assimilate a lot of information, validate concepts, and avoid emotional biases. Fundamental managers have the advantage that they can incorporate current market conditions into their evaluation. Our dynamic model actively measures the market environment and adjusts our model in an effort to seek out alpha, thereby gaining the best attributes of both approaches. Our ability to sell short aided the portfolio throughout the year, but particularly since April 30 when the market began to decline. While maintaining a beta close to one throughout the period, our short positions helped hold the portfolio up relative to the market. And while the portfolio ended up with a turnover ratio of 201.28%, a material proportion was driven by the short position, which enabled the portfolio, net of trading costs, to outperform the Russell 3000 by nearly 1100 basis points since inception. A Positive View of What Lies Ahead The longer the list of negatives, the more positive one should become. The current list is long. Nowhere is the impact of the clouds hanging over the market more evident than if one looks at the implied growth rate built into market prices. Today the market outlook for long-term earnings growth in large cap stocks is zero. The implied growth rate for small cap stocks is just 10%, near a 30 year low. With such low expectations, the upside potential is in our view certainly material. 3 Finally, the slow return to what we would characterize as a more traditional market is positive for active management in general, and has us very excited about the possibilities for the Fund. Correlations between stocks are finally falling. During the 2008 to 2009 collapse, correlations shot up, leaving little room for active managers to create alpha. When everything is going in the same direction, at the same speed, there is scant opportunity to differentiate. With correlations now returning to more traditional levels, we see growing potential to identify and capture multiple sources of alpha. For our investment process, we believe that this is the best environment in which to operate. Thank you for you ongoing support. David W. Schulz, CFA President Opinions expressed are subject to change, are not guaranteed, and should not be construed as recommendations or investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in mid-capitalization companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund regularly makes short sales of securities, which involves the risk that the Fund’s losses may exceed the original amount invested.However, a mutual fund investor’s risk is limited to the amount of one’s investment in a mutual fund. The Russell 3000 Index measures the performance of the 3,000 largest companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. *The Advisor has contractually agreed to limit expenses (exclusive of any front-end or contingent deferred loads, taxes, leverage, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, dividends or interest expenses on short positions, acquired fund fees and expenses or extraordinary expenses such as litigation) to 1.50% through December 29, 2012 for the Institutional Class. “Alpha” is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk.A “basis point” is equal to 100th of a percent.“Beta” measures the sensitivity of rates of return on a fund to general market movements.“Implied Growth Rate” reveals market expectations for long-term earnings growth. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 4 CONVERGENCE CORE PLUS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/10 - 5/31/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 CONVERGENCE CORE PLUS FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/10 5/31/11 12/1/10 – 5/31/11* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Including dividends on short positions and interest expense, your actual cost of investing in the Fund would be $13.49. *** Including dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $12.34. 6 CONVERGENCE CORE PLUS FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with medium and large market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Average Annual Total Returns as of May 31, 2011 Convergence Russell Core Plus Fund 3000 Index One Year 31.82% 27.04% Since Inception (12/29/09) 24.38% 17.25% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-677-9414. Continued 7 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date 8 CONVERGENCE CORE PLUS FUND Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS* 120.33% Administrative and Support Services 4.54% The Brink’s Co. $ Corrections Corp. of America (a) OpenTable, Inc. (a) priceline.com, Inc. (a) Automobiles & Components 1.64% Federal Mogul Corp. (a) Ford Motor Co. (a) Banks 4.83% Bancorpsouth, Inc. City National Corp. Popular, Inc. (a) PrivateBancorp, Inc. Regions Financial Corp. UMB Financial Corp. Beverage and Tobacco Product Manufacturing 0.81% Coca-Cola Enterprises, Inc. Capital Goods 5.02% Agco Corp. (a) Alliant Techsystems, Inc. Curtiss Wright Corp. Dover Corp. General Dynamics Corp. Huntington Ingalls Inds, Inc. (a) Moog, Inc. (a) Northrop Grumman Corp. Sauer-danfoss, Inc. (a) Chemical Manufacturing 4.34% CF Industries Holdings, Inc. Eli Lilly & Co. Pfizer, Inc. Westlake Chemical Corp. The accompanying notes are an integral part of these financial statements. 9 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Commercial& Professional Services 2.91% Costar Group, Inc. (a) $ Manpower, Inc. Towers Watson & Co. Computer and Electronic Product Manufacturing 6.11% Apple, Inc. (a) Fossil, Inc. (a) Jabil Circuit, Inc. L-3 Communications Holdings, Inc. Vishay Intertechnology, Inc. (a) Consumer Durables & Apparel 0.89% Tempur-Pedic International, Inc. (a) Consumer Services 1.56% ITT Educational Services, Inc. (a) Weight Watchers International, Inc. Credit Intermediation & Related Activities 0.33% Ezcorp, Inc. (a) Credit Intermediation and Related Activities 1.99% First Cash Financial Services, Inc. (a) H&R Block, Inc. Wells Fargo & Co. Diversified Financials 1.17% Portfolio Recovery Associates, Inc. (a) Waddell & Reed Financial, Inc. Educational Services 0.84% Bridgepoint Education, Inc. (a) Energy 1.66% CVR Energy, Inc. (a) Golar LNG Ltd ION Geophysical Corp. (a) The accompanying notes are an integral part of these financial statements. 10 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Energy 1.66% (Continued) Oceaneering International, Inc. (a) $ Southern Union Co. W & T Offshore, Inc. Fabricated Metal Product Manufacturing 0.80% Commercial Metals Co. Food & Staples Retailing 0.25% Kroger Co. Food Manufacturing 0.77% Tyson Foods, Inc. Food Services and Drinking Places 0.80% Brinker International, Inc. Food, Beverage & Tobacco 2.33% Campbell Soup Co. Philip Morris International, Inc. Universal Corp. Funds, Trusts, and Other Financial Vehicles 0.78% Wellcare Health Plans, Inc. (a) General Merchandise Stores 1.36% Wal-Mart Stores, Inc. Health and Personal Care Stores 0.39% Ulta Salon Cosmetics & Fragrance, Inc. (a) Health Care Equipment & Services 5.76% Boston Scientific Corp. (a) Community Health Systems, Inc. (a) Emdeon, Inc. (a) Kindred Healthcare, Inc. (a) Medtronic, Inc. Molina Healthcare, Inc. (a) UnitedHealth Group, Inc. The accompanying notes are an integral part of these financial statements. 11 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Household & Personal Products 1.65% Herbalife Ltd $ Nu Skin Enterprises, Inc. Insurance 4.75% Aflac, Inc. CNO Financial Group, Inc. (a) Erie Indeminity Co. Hartford Financial Services Group, Inc. Symetra Financial Corp Insurance Carriers & Related Activities 0.22% Delphi Financial Group, Inc. Insurance Carriers and Related Activities 0.54% Reinsurance Group of America, Inc. Leather and Allied Product Manufacturing 0.28% Timberland Co. (a) Machinery Manufacturing 3.82% General Electric Co. Materials 4.84% Cabot Corp. Cliffs Natural Resources, Inc. Georgia Gulf Corp. (a) Greif, Inc. Huntsman Corp. Newmarket Corp. Media 2.63% Comcast Corp. Omnicom Group, Inc. Merchant Wholesalers, Nondurable Goods 1.60% AmerisourceBergen Corp. Cardinal Health, Inc. The accompanying notes are an integral part of these financial statements. 12 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Miscellaneous Store Retailers 0.58% PetSmart, Inc. $ Motion Picture and Sound Recording Industries 1.64% NetFlix, Inc. (a) Oil and Gas Extraction 0.35% Marathon Oil Corp. Other Information Services 0.83% Liberty Global, Inc. (a) Yahoo!, Inc. (a) Paper Manufacturing 0.81% Domtar Corp. Personal and Laundry Services 0.23% Shutterfly, Inc. (a) Petroleum and Coal Products Manufacturing 7.66% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Valero Energy Corp. Western Refining, Inc. (a) Pharmaceuticals, Biotechnology & Life Sciences 2.83% Amgen, Inc. (a) Forest Labs, Inc. (a) Jazz Pharmaceuticals, Inc. (a) Merck & Co Inc New Pharmaceutical Product Development, Inc. Professional, Scientific, and Technical Services 2.81% Factset Research Systems, Inc. Moody’s Corp. URS Corp. (a) The accompanying notes are an integral part of these financial statements. 13 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Publishing Industries (except Internet) 3.82% Microsoft Corp. $ Real Estate 0.72% CB Richard Ellis Group, Inc. (a) Retailing 0.78% Buckle, Inc. Express, Inc. Mens Wearhouse, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities 0.85% American Capital Ltd. (a) Semiconductors & Semiconductor Equipment 4.86% Intel Corp. Lam Research Corp. (a) Linear Technology Corp. LSI Corp. (a) Micron Technology, Inc. (a) RF Micro Devices, Inc. (a) Software & Services 4.66% Activision Blizzard, Inc. Alliance Data Systems Corp. (a) Broadsoft, Inc. (a) Computer Sciences Corp. Google, Inc. (a) Mentor Graphics Corp. (a) Travelzoo, Inc. (a) VirnetX Holding Corp. Support Activities for Transportation 0.81% Expeditors International of Washington, Inc. Technology Hardware & Equipment 1.36% Dell, Inc. (a) EchoStar Corp. (a) Molex, Inc. Tech Data Corp. (a) The accompanying notes are an integral part of these financial statements. 14 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2011 (Unaudited) Shares Value Telecommunications 1.90% AT&T, Inc. $ DISH Network Corp. (a) Telephone & Data Systems, Inc. Transportation 1.60% Con-way, Inc. Southwest Airlines Co. Transportation Equipment Manufacturing 2.60% Briggs & Stratton Corp. Lockheed Martin Corp. Polaris Industries, Inc. Utilities 5.61% Avista Corp. CMS Energy Corp. Edison International Entergy Corp. Nrg Energy, Inc. (a) Portland General Electric Co. Unisource Energy Corp. Water Transportation 0.81% Alexander & Baldwin, Inc. TOTAL COMMON STOCKS (Cost $42,593,031) REAL ESTATE INVESTMENT TRUSTS* 7.34% American Campus Communities, Inc. CBL & Associates Properties, Inc. Digital Realty Trust, Inc. Equity One, Inc. Extra Space Storage, Inc. National Retail Properties, Inc. Rayonier, Inc. SL Green Realty Corp. Taubman Centers, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,551,528) The accompanying notes are an integral part of these financial statements. 15 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 2.44% Money Market Funds 2.44% AIM STIT-STIC Prime Portfolio, 0.041% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $900,836) TOTAL INVESTMENTS (Cost $46,045,395) 130.11% Liabilities in Excess of Other Assets (30.11)% ) TOTAL NET ASSETS 100.00% $ * All or a portion of these securities are pledged as collateral for short positions. (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at May 31, 2011. The accompanying notes are an integral part of these financial statements. 16 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short May 31, 2011 (Unaudited) Shares Value Acacia Research Corp. $ Accretive Health, Inc. Advanced Micro Devices, Inc. Aecom Technology Corp. Allied Nevada Gold Corp. American Capital Agency Corp. Amr Corp. Aol, Inc. Aspen Technology, Inc. Assured Guaranty Ltd Cabelas, Inc. Caseys Gen Stores, Inc. Chipotle Mexican Grill, Inc. Cisco Sys, Inc. CIT Group, Inc. Clearwire Corp. Comstock Resources, Inc. Cypress Sharpridge Investments, Inc. Dean Foods Co. Dendreon Corp. Dexcom, Inc. Domino’s Pizza, Inc. Ecolab, Inc. Energen Corp. F5 Networks, Inc. Frontline Ltd Genon Energy, Inc. Graftech International Ltd HeartWare International, Inc. Hillenbrand, Inc. Incyte Corp. Ltd. Insituform Technologies, Inc. Invesco Mortgage Capital, Inc. Jefferies Group, Inc. Kodiak Oil & Gas Corp. Korn Ferry International Leap Wireless International, Inc. Legg Mason, Inc. Mako Surgical Corp. MBIA, Inc. MDC Holdings, Inc. MF Global Holdings Ltd. MGIS Investment Corp. Microstrategy, Inc. The accompanying notes are an integral part of these financial statements. 17 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) May 31, 2011 (Unaudited) Shares Value Montpelier Re Holdings Ltd. $ National Cinemedia, Inc. Newmont Mining Corp. Northern Oil & Gas, Inc. Oasis Petroleum, Inc. Office Depot, Inc. Opko Health, Inc. Orbital Sciences Corp. Ormat Technologies, Inc. Pebblebrook Hotel Trust Pharmasset, Inc. Phillips Van Heusen Corp. Pilgrims Pride Corp. PNC Financial Services Group, Inc. PPL Corp. Precision Castparts Corp. Qlik Technologies, Inc. Rambus Inc. RealD, Inc. Resolute Energy Corp. Rock-tenn Co. Royal Gold, Inc. Salesforce.com, Inc. Shaw Group, Inc. Snyders-Lance, Inc. Southern Copper Corp. Spansion, Inc. Spectrum Brands Holdings, Inc. Stanley Black & Decker, Inc. Starwood Property Trust, Inc. Tellabs, Inc. Tesla Motors, Inc. TJX Cos, Inc. Triumph Group Inc. Two Harbors Investment Corp. USG Corp. Valassis Communications, Inc. Verisk Analytics Inc - Class A Viasat, Inc. Volcano Corporation White Mountains Insurance Group Ltd Williams Sonoma, Inc. Total Securities Sold Short(Proceeds $10,585,588) $ The accompanying notes are an integral part of these financial statements. 18 CONVERGENCE CORE PLUS FUND Statement of Assets and Liabilities May 31, 2011 (Unaudited) Assets Investments, at value (cost $46,045,395) $ Cash Dividends and interest receivable Deposit for short sales at broker Receivable for investments sold Receivable for Fund shares sold Other assets Total Assets Liabilities Securities sold short, at market value (proceeds $10,585,588) Payable for Fund shares redeemed Payable for investments purchased Dividends payable on short positions Payable to Adviser Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Accumulated net investment loss ) Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 19 CONVERGENCE CORE PLUS FUND Statement of Operations For the Six Months Ended May 31, 2011(1) (Unaudited) Investment Income Dividend income(2) $ Interest income 86 Total Investment Income Expenses Advisory fees Broker expenses Dividends on short positions Transfer agent fees and expenses Administration fees Fund accounting fees Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Custody fees Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Short transactions ) Change in net unrealized appreciation (depreciation) on: Investments Short transactions ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The Fund commenced operations on December 29, 2009. Net of $15 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 20 CONVERGENCE CORE PLUS FUND Statement of Changes in Net Assets Six Months Ended May 31, 2011 Period Ended (Unaudited) November 30, 2010(1) From Operations Net investment income (loss) $ ) $ Net realized gain (loss) from: Investments Short transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments Short transactions ) Net increase in net assets from operations From Distributions Net investment income ) — Net realized gain on investments ) — Net decrease in net assets resulting from distributions paid ) — From Capital Share Transactions Proceeds from shares sold Proceeds from shares issued from transfers in-kind(2) — Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ The Fund commenced operations on December 29, 2009. See Note 8 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 21 CONVERGENCE CORE PLUS FUND Statement of Cash Flows For the Six Months Ended May 31, 2011 (Unaudited) Cash Flows from Operating Activities: Change in net assets resulting from operations $ Adjustments to reconcile change in net assets resulting from operations to net cash provided by operating activities: Purchases of investments ) Purchases of short-term investments net ) Proceeds from sales of long-term investments Decrease in receivable for investment securities sold Decrease in payable for investment securities purchased ) Decrease in dividends and interest receivable Increase in prepaid expenses and other assets ) Decrease in accrued expenses and other liabilities ) Net realized gain on investments ) Increase in the unrealized appreciation on investments ) Decrease in the unrealized appreciation on short transactions Net realized loss on short transactions Deposit at broker for short sales ) Payable to broker ) Payable for short dividends Proceeds from short transactions Cover short transactions ) Net cash provided by operating activities ) Cash Flows from Financing Activities: Proceeds from shares sold Proceeds from the reinvestment of distributions Payment on shares redeemed ) Cash distributions paid to shareholders ) Net cash used in financing activities Net change in cash $ Cash: Beginning Balance — Ending Balance $ The accompanying notes are an integral part of these financial statements. 22 CONVERGENCE CORE PLUS FUND Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended May 31, 2011(1) Period Ended (Unaudited) November 30, 2010(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain on investments Total from Investment Operations Less distributions paid: From net investment income ) — From net realized gains ) — Total distributions paid ) — Net Asset Value, End of Period $ $ Total Return(3) % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4)(5) % % After waiver and expense reimbursement(4)(5) % % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(5) )% )% After waiver and expense reimbursement(5) )% % Portfolio turnover rate(3) % % TheFund commenced operations on December 29, 2009. Per share net investment income (loss) was calculated using the daily average shares outstanding method. Not annualized. The ratio of expenses to average net assets includes dividends on short positions, interest and broker expenses.The annualized before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions, interest and broker expenses were 1.64%, 1.50% and 1.92%, 1.50% for the periods ended May 31, 2011 and November 30, 2010 respectively. Annualized. The accompanying notes are an integral part of these financial statements. 23 CONVERGENCE CORE PLUS FUND Notes to Financial Statements May 31, 2011 (Unaudited) (1) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Convergence Core Plus Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital growth. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund became effective on December 29, 2009.The Institutional share class commenced operations on December 29, 2009.As of the date of this report, the Investment share class has not commenced operations.Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Convergence Investment Partners, LLC (the “Adviser”). (2) Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board 24 CONVERGENCE CORE PLUS FUND Notes to Financial Statements (Continued) May 31, 2011 (Unaudited) of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2011: Level 1 Level 2 Level 3 Total Assets: Equity(1) Common Stock $ $
